                         United States District Court
                       Western District of North Carolina
                              Charlotte Division

          Byron Lee Tate,             )              JUDGMENT IN CASE
                                      )
            Petitioner(s),            )                3:18-cv-00519-MOC
                                      )             3:16-cr-00203-MOC-DCK
                 vs.                  )
                                      )
               USA,                   )
           Respondent(s).             )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s October 26, 2020 Order.

                                               October 26, 2020




        Case 3:18-cv-00519-MOC Document 10 Filed 10/26/20 Page 1 of 1
